DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 9 June 2018 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Guzman 9,278,484 is representative of the closest prior art. Guzman discloses a method for forming a composite structure of first and second sections joined by a splice joint, each section being formed from uncured layers of plies of composite material with each ply being formed from fibers and a volume of uncured matrix material and having a gap edge, the method comprising (a) placing a first ply of the first section on a convex surface of a tool, (b) placing a first ply of the second section on the surface of the tool, a gap edge of the first ply of the second section being spaced by a first contraction distance from and generally parallel to a gap edge of the first ply of the first section, the first plies forming a first layer; (c) placing a second ply of the first section on the first ply of the first section in view of the disclosure to stacking the plies, (d) placing a second ply of the second section on the first ply of the second section in view of the disclosure to stacking the plies. However, Guzman discloses the gaps are minimized or eliminated through placement of the layers on the tool prior to consolidation and curing, and since Guzman fails to teach or suggest minimizing the gaps during consolidation and curing of the layers, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783